Case 1:18-cr-00457-AMD Document 134 Filed 03/04/20 Page 1 of 3 PageID #: 1434

                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York

JN/DKK                                            271 Cadman Plaza East
F. #2017R05903                                    Brooklyn, New York 11201


                                                  March 4, 2020


By Email and ECF

Michael Levy
Joan M. Loughnane
Sidley Austin LLP

David Bitkower
Matthew S. Hellman
Jenner & Block LLP

                Re:   United States v. Huawei Technologies Co., Ltd., et al.
                      Criminal Docket No. 18-457 (S-3) (AMD)

Dear Counsel:

              Enclosed please find the government’s production of discovery in accordance
with Rule 16 of the Federal Rules of Criminal Procedure. This discovery supplements the
government’s previous productions. The discovery is being produced pursuant to the
Protective Order entered by the Court on June 10, 2019. See ECF Docket Entry No. 57. The
government also requests reciprocal discovery from the defendant.

              This discovery is only being provided to Huawei Technologies Co., Ltd. and
Huawei Device USA Inc. Although Huawei Device Co. Ltd. and Futurewei Technologies,
Inc. are newly indicted defendants in this case, neither is entitled to this discovery both
because they have not yet appeared in the case and because they are not a party to the
protective order.
    Case 1:18-cr-00457-AMD Document 134 Filed 03/04/20 Page 2 of 3 PageID #: 1435



    I.       The Government’s Discovery

         Document Description                Category of              Bates Range
                                         Discovery Pursuant
                                         to Protective Order

Documents Associated with Requests       Discovery Material    DOJ_HUAWEI_B_0000005756 -
  Made to the Defendants by U.S.                               DOJ_HUAWEI_B_0000005787
     Government Agencies

   Financial Institution Document        Discovery Material    DOJ_HUAWEI_B_0000005788

 Documents Related to Activities in      Discovery Material    DOJ_HUAWEI_B_0000005789 -
              Iran                                             DOJ_HUAWEI_B_0000005803

                                         Sensitive Discovery   DOJ_HUAWEI_B_0000005804 -
                                               Material        DOJ_HUAWEI_B_0000006921

  Documents Related to Shipping          Discovery Material    DOJ_HUAWEI_B_0000006922 -
                                                               DOJ_HUAWEI_B_0000006938

 Defendants’ Presentation to a U.S.      Discovery Material    DOJ_HUAWEI_B_0000006939 -
       Government Agency                                       DOJ_HUAWEI_B_0000006960

Information Related to the Entity List   Discovery Material    DOJ_HUAWEI_B_0000006961 -
                                                               DOJ_HUAWEI_B_0000006982

           Corporate Record              Discovery Material    DOJ_HUAWEI_B_0000006983

          Public News Article            Discovery Material    DOJ_HUAWEI_B_0000006984 -
                                                               DOJ_HUAWEI_B_0000006996

  Documents Related to Shipping          Discovery Material    DOJ_HUAWEI_B_0000006997 -
                                                               DOJ_HUAWEI_B_0000006998

     Document Related to Syria           Discovery Material    DOJ_HUAWEI_B_0000006999 -
                                                               DOJ_HUAWEI_B_0000007000

           Corporate Records             Discovery Material    DOJ_HUAWEI_B_0000007001 -
                                                               DOJ_HUAWEI_B_0000007080




                                                   2
Case 1:18-cr-00457-AMD Document 134 Filed 03/04/20 Page 3 of 3 PageID #: 1436



                                              Very truly yours,

                                              RICHARD P. DONOGHUE
                                              United States Attorney

                                      By:      /s/ Julia Nestor
                                              Alexander A. Solomon
                                              Julia Nestor
                                              David K. Kessler
                                              Sarah Evans
                                              Assistant United States Attorneys
                                              (718) 254-7000

                                              DEBORAH L. CONNOR
                                              Chief, Money Laundering and Asset
                                              Recovery Section, Criminal Division
                                              U.S. Department of Justice

                                      By:     /s/ Laura Billings
                                              Laura Billings
                                              Christian J. Nauvel
                                              Trial Attorneys

                                              JAY I. BRATT
                                              Chief, Counterintelligence and Export
                                              Control Section
                                              National Security Division, U.S. Department
                                              of Justice

                                      By:     /s/ Thea D. R. Kendler
                                              Thea D. R. Kendler
                                              David Lim
                                              Trial Attorneys

cc:   Clerk of the Court (AMD) (by ECF)




                                          3
